DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Notice to Applicant
The application is a continuation of 12/125,965, which issued as US 9,135,594 on 9/15/15 after a PTAB Reversal on 4/3/15. 
A terminal disclaimer was approved with regards to 9,135,594 on 11/28/18.
The objections to claims 46, 52, and 58 are withdrawn in light of the amendments correcting the spelling to “transmit.”
The following is an Examiner’s Amendment and Notice of Allowance responsive to Applicant’s communication of 2/22/21. The Examiner’s Amendment (based on interview with Applicant representative Scott D. Paul, Reg. No. 42,984 on 3/9/21) to the claims of 2/22/21 is below. 
Based on the Examiner’s Amendment below, Claims 41-58 are pending. In the Examiner’s amendment below, claims 42-43, 48-49, and 54-55 are cancelled, and remaining claims 41, 44-47, 50-53, and 56-58 now allowed based on amendments below.
Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes
and/or additions be unacceptable to applicant, an amendment may be filed as provided
by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be
submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via communications with
Applicant Representative Scott D. Paul, Reg. No. 42,984 on 3/9/21, as these
amendments are made relative to the claims of record of 2/22/21.
In the Claims
Please amend claims 41-44, 46-50, 52-56, and 58 of the application as follows:
41. (Currently Amended) A computer‐implemented method, comprising:
outputting, via an electronic ambient device, an indicator reflective of a project health of a project;
monitoring electronic communications exchanged between a plurality of computer devices having respective graphical user interfaces and respectively associated with respective users associated with the project;
automatically identifying, using a computer hardware system and from an electronic communication detected by the monitoring, a parameter based upon a manipulation of an electronic object associated with the project within a shared electronic workspace; and

the modified project health is modified by a project decay function associated with the project that uses the identified parameter and regulates a rate at which the project health declines, wherein 
the shared electronic workspace is configured to 
connect with the plurality of computer devices, and 
permit the manipulation of the electronic object through the respective graphical user interfaces.

42. (Cancelled)

43. (Cancelled)

44. (Currently Amended) The method of claim 41, wherein
the shared electronic workspace is one of:
a virtual workspace for the project, and
a file management system for the project 

46. (Currently Amended) The method of claim 41, wherein
the electronic ambient device is separate from but communicatively 

the physical phenomena is used by the project decay function to modify the project health.

47. (Currently Amended) A computer hardware system, comprising:
at least one hardware processor configured to initiate the following executable operations:
instructing an electronic ambient device to output an indicator reflective of a project health of a project;
monitoring electronic communications exchanged between a plurality of computer devices having respective graphical user interfaces and respectively associated with respective users associated with the project;
automatically identifying, using the computer hardware system and from an electronic communication detected by the monitoring, a parameter based upon a manipulation of an electronic object associated with the project within a shared electronic workspace; and
instructing the electronic ambient device to output a modified indicator reflective of a modified project health as modified by the identified parameter, wherein 
the modified project health is modified by a project decay function associated with the project that uses the identified parameter and regulates a rate at which the project health declines, wherein 
the shared electronic workspace is configured to 
connect with the plurality of computer devices, and 
permit the manipulation of the electronic object through the respective graphical user interfaces.

48. (Cancelled)

49. (Cancelled)

50. (Currently Amended) The system of claim 47, wherein
the shared electronic workspace is one of:
a virtual workspace for the project, and
a file management system for the project 

52. (Currently Amended) The system of claim 47, wherein
the electronic ambient device is separate from but communicatively 
the electronic ambient device is configured to detect physical phenomena and transit data regarding same to the electronic device performing the monitoring, and
the physical phenomena is used by the project decay function to modify the project health.

53. (Currently Amended) A computer program product, comprising:
‐usable storage device having stored therein computer‐usable program code,
the computer‐usable program code, which when executed by a computer hardware system, causes the computer hardware system to perform:
instructing an electronic ambient device to output an indicator reflective of a project health of a project;
monitoring electronic communications exchanged between a plurality of computer devices having respective graphical user interfaces and respectively associated with respective users associated with the project;
automatically identifying, using the computer hardware system and from an electronic communication detected by the monitoring, a parameter based upon a manipulation of an electronic object associated with the project within a shared electronic workspace; and
instructing the electronic ambient device to output a modified indicator reflective of a modified project health as modified by the identified parameter, wherein
the modified project health is modified by a project decay function associated with the project that uses the identified parameter and regulates a rate at which the project health declines, wherein 
the shared electronic workspace is configured to
connect with the plurality of computer devices, and 
permit the manipulation of the electronic object through the respective graphical user interfaces.

54. (Cancelled)

55. (Cancelled)

56. (Currently Amended) The computer program product of claim 53, wherein
the shared electronic workspace is one of:
a virtual workspace for the project, and
a file management system for the project 

58. (Currently Amended) The computer program product of claim 53, wherein
the electronic ambient device is separate from but communicatively 
the electronic ambient device is configured to detect physical phenomena and transit data regarding same to the electronic device performing the monitoring, and
the physical phenomena is used by the project decay function to modify the project health.

Reasons for Overcoming the 101 Rejection
The Examiner’s amendment overcome the 101 rejection because the claim is now: outputting, via an electronic ambient device, an indicator reflective of a project health; monitoring electronic communications exchanged between a plurality of 

Allowable Subject Matter
Claims 41, 44-47, 50-53, and 56-58 overcome the prior art as explained further below. 
The following is an examiner’s statement of reasons for why the claims overcome the prior art:  
For claim 41, in the art of project management, a computer-implemented method comprises 1) outputting, via an electronic ambient device, an indicator reflective of a project health of a project ; 2) automatically identifying, using a computer hardware system and from an electronic communication detected by the monitoring, a parameter based upon a manipulation of an electronic object associated with the project within a shared electronic workspace; and 3) a modified indicator reflective of a modified project 
Additional reasons for allowance are based on the PTAB decision of 4/3/15 in parent application 12/125,965 (now US 9,135,594), where the Board construed “project decay function” as a function of a project decay parameter and that Hagmann does not disclose or suggest a “project decay function” that regulates as a function of a parameter as recited.
  
The closest prior art is Hagmann (US Pub. No. 2003/0225602) [hereinafter Hagmann].  Hagmann discloses a visual characteristic that changes based on progress of the project (See par. 0034).

Vempati (WO 2006/087730) [hereinafter Vempati].  Vempati discloses having data collection sensors that include biometric sensors (See pg. 8).

Levy (US Pub. No. 2004/0002885) [hereinafter Levy].  Levy discloses collaboration between users, e.g. the exchange of messages), provides a mechanism to assess risks to projects (See par. 0009).

Clifford (US Pub. No. 2005/0289503) [hereinafter Clifford].  Clifford discloses providing real-time views of status and velocity of a project (See par. 0057).

Schmidt (US Pub. No. 2003/0065548) [hereinafter Schmidt].  Schmidt discloses taking a call volume and a call servicing time to generate a forecast (See par. 0024-0026).

However, regarding claims 41, 47, and 53, none of the above cited prior art, singularly or in combination, teach or fairly suggest, the combination of, in the context of project management 1) outputting, via an electronic ambient device, an indicator reflective of a project health of a project ; 2) automatically identifying, using a computer hardware system and from an electronic communication detected by the monitoring, a parameter based upon a manipulation of an electronic object associated with the project within a shared electronic workspace; and 3) a modified indicator reflective of a modified project health as modified by the identified parameter, wherein the modified project health is modified by a project decay function associated with the project that uses the identified parameter and regulates a rate at which the project health declines, as recited in independent claims 41, 47, and 53.  
Nor does the remaining prior art of record remedy the deficiencies found in the cited prior art. Furthermore, neither the prior art, the nature of the problem, nor knowledge of a person having ordinary skill in the art provides for any predictable or reasonable rationale to combine prior art teachings. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN R GOLDBERG whose telephone number is (571)270-7949.  The examiner can normally be reached on 830AM - 430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/IVAN R GOLDBERG/Primary Examiner, Art Unit 3619